Citation Nr: 1522263	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  09-28 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a psychiatric disability to include schizophrenia, posttraumatic stress disorder (PTSD), and depression with anxiety.

4.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Harry J. Binder, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to February 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the Veteran's claims file was subsequently transferred to the Montgomery, Alabama RO. 

In August 2010, the Veteran testified at a personal hearing before the undersigned.  A transcript of the hearing is of record.

These matters were previously remanded in April 2011 and in July 2014 for further development.  The Board finds substantial compliance with the requested development regarding the claims on appeal.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's current right knee disorder did not have onset during his active service, was not caused by his active service, and arthritis did not manifest within one year of separation from active service.

2.  The Veteran's bilateral pes planus was incurred in active service. 

3.  A psychiatric disability did not manifest during active service, a psychosis did not manifest within one year of discharge from active service, and a psychiatric disability was not caused by the Veteran's active service.

4.  Migraines did not have onset during the Veteran's active service and were not caused by his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not all been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).

2.  The criteria for service connection for bilateral pes planus have all been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.57 (2014).

3.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder, have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2014).

4.  The criteria for service connection for migraines have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014). Adequate notice with regard to all issues on appeal was provided in a letter sent to the Veteran in January 2008.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  With regard to the claims of entitlement to knee and foot disabilities, adequate examinations was provided in June 2011 and October 2014, with adequate opinions obtained in June 2011 and October 2014.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  VA has no duty to provide an examination with regard to the claims for entitlement to service connection migraines and a psychiatric disability because there is no evidence establishing an event, injury, or disease of these conditions during service or within an applicable presumptive period.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the July 2014 Board Remand, the Board acknowledges that all the requested development was accomplished.  Specifically, the Board requested that the Veteran be sent a letter to update form VA Form 21-4142 to include identification of records from Dr. D.S., East Alabama Medical Center and records from Neuropsychiatry Associates.  The RO sent this letter in compliance with the July 2014 Board Remand in September 2014.  The Veteran did not respond to the RO requests or submitted a completed VA Form 21-4142.  The Veteran was also provided a VA examination concerning his claim of entitlement to service connection for pes planus in October 2014.  All applicable directives in the April 2011 Remand were also complied with.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims of entitlement to service connection for tinnitus and hearing loss that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 

II. Service Connection

The Veteran contends that service connection is warranted for a right knee disorder, pes planus, a psychiatric disability, and migraines.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, including psychoses and arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  


II.A1. Service Connection- Right Knee Disorder

The Veteran service treatment records show that on his November 1974 entrance report of medical history, he reported that he had no arthritis, bone deformity, or joint deformity.  The entrance report of medical examination documents a normal clinical evaluation of his lower extremities.  In December 1974, the Veteran was treated for right knee pain with no known trauma, no discoloration, no edema, and he had a full range of motion.  The physician's impression was right knee chondromalacia.  On February 1975, the Veteran declined a separation examination and reported that there was no change in his medical condition since his last medical examination in November 1974.  The Veteran did not report any knee conditions at that time.

A June 1980 private hospital admission form shows that the Veteran's bilateral lower extremities were symmetrical with full range of motion in all joints.

A December 2004 VA treatment record show that the Veteran's right knee joint space was well maintained with no evidence of dislocation or bony lesions.

The first indication of a right knee condition was in January 2006, with the Veteran reporting pain to VA physicians and was assessed with rheumatoid arthritis.

A June 2011 VA examination report shows that the Veteran reported intermittent sharp pain in his right knee.  The VA examiner reported that X-rays showed minimal joint narrowing with a normal articular surface.  No osteophytes or loose joint bodies were noted.  The VA examiner diagnosed the Veteran with a resolved strain of the right knee.  The VA examiner's opinion was that it was less likely than not that the Veteran's present right knee condition was caused by or aggravated by active service.  The rationale was that the Veteran complained of right knee pain one time during service with no follow ups which indicated a resolution of the knee condition.  

The Board finds that the June 2011 VA examiner's opinion is the most probative evidence of record.  The VA examiners opinion addressed the medical relationship between the Veteran's right knee disability and service, and weighs against the Veteran's claim.  The VA examiner concluded that the Veteran's right knee disability was not due to any trauma incurred during active service.  The Board finds that the VA examiner based the opinion on the Veteran's statements, the medical history of the Veteran, and a physical examination, and provided a clear rationale as to the etiology of the Veteran right knee disability.  Also, there is no contrary competent evidence showing it is at least as likely as not that any right knee disability is related to service.

Moreover, the first evidence that the Veteran had complaints pertaining to the right knee was in a January 2006 VA treatment note, some 40 years after separation from service.  There are however, numerous records of post service treatment for other conditions with no mention of right knee complaints.  This is some evidence that the Veteran did not have symptoms involving his right knee continuously since his active service.  If he did, it is reasonable to expect that he would have reported such symptoms because he reported other symptoms.  The Board also notes that between the Veteran's first report of a knee condition in service and subsequent post service report of treatment for a knee condition, the Veteran's knees were evaluated as normal by a medical professional during a physical examination.  This is also evidence against a finding that he had a knee condition present since service.  

The only evidence of record that supports the Veteran's claim is his statements that his knee injury in-service is the cause of his current right knee condition.  The U.S. Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his current right knee condition. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  While the Veteran is competent and credible to report that he injured his knee in service he is not competent to associate that incident with any current right knee disability.  Here, whether there is any relationship between in-service knee pain and the Veteran's right knee condition is of a medically complex nature.  The competent nexus opinion requires that the person providing the opinion have expertise in medical matters.  The Veteran has not shown such expertise.  Therefore, the Board finds that the Veteran is not competent to render an opinion as to the etiology of his right knee disorder.

The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a right knee disorder.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.A2. Service Connection- Pes Planus

The Veteran contends that he has bilateral pes planus that was incurred in-service.

The Veteran's November 1974 entrance examination shows that he was clinically assessed with normal feet.  A December 1974 service treatment record shows that he was treated for bilateral foot pain and assessed with mild pes planus. 

A June 2011 VA Examination report shows that the Veteran was diagnosed with mild pes planus.  The VA examiner opined that it was as less likely as not that the Veteran's present foot condition was caused by or aggravated by active service.  

An October 2014 VA examination report shows that the Veteran was diagnosed with mild pes planus.  The VA examiner noted that the Veteran's service medical records showed an assessment for mild pes planus as well as some dorsal foot swelling.  The VA examiner opined that the Veteran was on active duty for a total of three months and there was no evidence that pes planus was caused by or permanently aggravated by active service.  

The Board finds that the preponderance of the evidence supports the Veteran's claim for entitlement to service connection for pes planus.  

The negative medical evidence described above is based primarily on a finding of lack of evidence of causation of pes planus but ignores that the Veteran did not have pes planus upon entrance into service, pes planus was found during service, and he still has pes planus, apparently unchanged since service.  The in-service and current disability elements are met in this case. 

The nexus element is also met  The negative aspect of the June 2011 and October 2014 VA examiner's nexus opinions are not probative because they ignore that he was sound upon entrance into service, and fail to address that his pes planus remained essentially unchanged since service.  Unlike the Veteran's right knee disorder, no expertise is needed to identify pes planus.  The Veteran's testimony before the undersigned, regarding his pes planus is construed as evidence that he had pes planus, a condition identifiable by a layperson, that did not abate following his active service.  This is probative evidence of a nexus.

The Board finds that the preponderance of the evidence supports the Veteran's claim for entitlement to service connection for pes planus.  Therefore, the appeal must be granted as to this issue.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.A.3 Service Connection - Psychiatric Disability

The Veteran asserts that his psychiatric disability claimed as schizophrenia, PTSD, and depression with an anxiety disorder, was incurred in service.  The Veteran has also asserted that he has PTSD which was caused by mistreatment from his drill sergeants during basic training.  Initially, the Board notes that the Veteran's service treatment records are absent of any reports or treatments for psychiatric disabilities.  The Veteran was assigned to an incentive platoon in October 1975 due to poor attitude and complaining.  He was eventually discharged due to his behavior and attitude.  There is no evidence in the service treatment or personnel records of psychiatric symptoms nor of an indication of a psychiatric disorder.  

A June 1980 private hospital treatment record shows that the Veteran was admitted due to a psychosis of undetermined type.  The discharge summary documents that his family reported that the Veteran's family symptoms had sudden onset.  Final diagnosis was acute psychotic episode and substance abuse.  

A November 1986 private hospital treatment records shows that the Veteran was diagnosed with psychosis.  The discharge summary of that hospitalization states that his symptoms were precipitated by the death of his father and that he had experienced a similar episode 6 years earlier and treated at the facility with medication.  

A March 1987 private treatment record shows that the Veteran was diagnosed with schizophrenia.  He was also assessed with depression due to lack of money and not receiving disability benefits.  There was no mention of his active service.  A January 1988 VA treatment record shows that the Veteran was treated for schizophrenia with migraines.  Depression due to a family loss was also diagnosed.  

There is no mention of his active service in these records from 1980 to January 1988.  

Associated with disability records obtained from the Social Security Administration (SSA) is the report of a disability determination evaluation conducted in May 1988 by a psychiatrist.  The only mention of his active service is that the Veteran reported that he was in the U.S. Army and attained the rank of private but would not answer other questions concerning his military experience.  Diagnosis was schizophrenia of the paranoid type. 

An April 2008 VA psychiatric treatment note shows that the Veteran did not meet the criteria for PTSD.  The Veteran reported that had PTSD due to recurrent thoughts of being kicked in the legs during basic training.  

An August 2008 VA treatment letter shows that the Veteran was initially assessed with PTSD.  However, there was no diagnosis of PTSD or report on how the Veteran was diagnosed with PTSD.  The Veteran was then diagnosed with residuals of schizophrenia under the DSM-IV criteria.  A September 2008 VA treatment note shows that the Veteran was diagnosed with an adjustment disorder with an expressed mood.  An August 2009 VA treatment report shows that the Veteran was depressed due to continued denials of VA benefits.  A September 2009 VA treatment report shows that the Veteran was diagnosed with schizophrenia with a depressive disorder.

During the August 2010 hearing, the Veteran testified that he insulted by his drill sergeants, sent to motivation camp where he was told when to sit down and stand up and given details such as peeling potatoes and sweeping the ground.  He testified to his belief that this contributed to his psychiatric problems.  He also testified that he did not seek treatment for psychiatric problems until 1980.  

In a statement dated in February 2011, the Veteran stated that during basic training his drill sergeants insulted him, what appears to be a statement that they kept is legs in position on the rifle range.  He asserted that this led to later psychiatric difficulties.  

Of record is a report of a June 2011 examination of the Veteran's right knee and feet.  The Veteran reported that during service, December 1974, he was assaulted by his non-commissioned officers and went to sick call and received medication.  He reported, in a form associated with that examination, that his drill instructors kicked his legs into position on the rifle range.  The Veteran also reported that he currently had a bone malignancy that spread all over his body.  The examiner stated that this assertion was not borne out by the Veteran's records.  

The Board notes that service treatment records include entries in December 1974 and January 1975.  The December 1974 entry documents the Veteran's report of right knee pain with no known trauma.  The January 1975 entries document that he complained of pes planus and that he had swelling of his feet of three weeks duration with no history of trauma.  

It is clear from the Veteran's written statements as well as his testimony that what seeks is compensation for symptoms suffered from a psychiatric disorder, whatever the specific diagnosis.  Thus, his claim reasonably encompasses any acquired psychiatric disorder and is not limited to a diagnosis of PTSD or depression with an anxiety disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

With respect to a current diagnosis of PTSD, the threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In particular, aside from credible evidence of an in-service stressor, current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) is required, and competent evidence of a nexus between current PTSD and a verified in-service stressor.  38 C.F.R. § 3.304(f) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997).  In this case, the evidence does not support that there was a service-related stressor or that the Veteran has been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a) under DSM-IV.  There has been only a single finding of PTSD, and an indication that the Veteran did not meet the criteria of a PTSD diagnosis.  Moreover, the Board finds the while the Veteran was initially assessed with PTSD in August 2008, this assessment was not in accordance with the DSM-IV and that it is significant that during that same treatment, he was later assessed with schizophrenia under the DSM-IV criteria with no notes regarding PTSD.  

There is no indication in the Veteran personnel file that he was abused by his drill sergeant.  There is no evidence of record attributing any diagnosed PTSD to any in-service stressor.  More importantly, the record tends to show that the Veteran is not an accurate historian.  His report about injury to his leg via trauma (being kicked in the leg while on the rifle range) and that he sought treatment for such injury is inconsistent with his service treatment records which show that he reported foot and knee symptoms with no history of trauma.  The Board can discern no reasonable explanation for why he would report for treatment and report no trauma if he had sustained trauma via an in-service assault.  The Board thus finds the service treatment records more probative than the Veteran's statements made years later as to whether he was the victim of an assault during service.  The Board also finds the Veteran's reports that he was verbally insulted to not be supported by the record.  The fact that he did not report any such insults to his treatment providers in the 1980s is some evidence that he is inaccurate his recollections of his service, given that he was seen for psychiatric symptoms on numerous occasions.  Similarly, his reports of a malignancy regarding a bone condition that were not borne out by the record per the medical professional who examined him in June 2011, is some evidence that the Veteran, in general, is not an accurate historian.  The Board finds that the Veteran was not assaulted during service and finds that there was no in-service manifestation of a psychiatric condition, including any symptoms of a psychiatric condition.  The in-service element is not met in this case.  

The earliest evidence of complaints of symptoms of a psychiatric disability was in June 1980 when the Veteran was admitted into a private hospital for an acute psychotic episode, more than 6 years after discharge from his active service.  That time period is well beyond the presumptive period for establishing service connection for psychosis as a chronic disease, and the diagnosed disabilities at that time did not include psychosis.  In fact, the Veteran was first found to have a psychotic episode in 1980, later diagnosed as schizophrenia.  There is no competent medical opinion of record showing that he had any psychiatric symptoms during service or within the presumptive period.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2014).  

The onset of symptoms, even an acute episode in 1980, with no history of any previous symptoms is evidence against a finding that the Veteran had a psychiatric disorder during service or for years after service.  Significantly, no VA or private medical professional has related any of diagnosed psychiatric disability to service.  This despite the numerous medical professionals who treated the Veteran after service. 

The Veteran's opinion that his assignment to a motivational or incentives unit and his duties sweeping floors and peeling potatoes contributed to his psychiatric disorders is not competent evidence.  Whether such facts caused his various psychiatric conditions is not a question that lends itself to non-expert evidence.  The cause of psychiatric disorders is a complex matter and not answerable by mere observation by one's own senses.  As the Veteran has not demonstrated any expertise in psychiatric matters, his opinion in this regard is not competent evidence.  

Having carefully reviewed the record, the Board has determined that service connection is not warranted for any psychiatric disorder.  The service medical records are negative for any findings, complaints, or diagnoses of any psychiatric disability.  While the evidence shows several psychiatric diagnoses after service, the competent and probative evidence of record does not etiologically link any psychiatric disorder to service or any incident during service.  Also, there is no contrary competent evidence showing it is at least as likely as not that any psychiatric disability is related to service. 

In summary, there is preponderance of evidence is against a finding that the Veteran's psychiatric disorders had onset during service, manifested within one year of separation from service, or were caused by his active service.  Hence his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.A.4 Service Connection - Migraines

The Board notes that the Veteran claims that his migraines are secondary to PTSD.  However, service connection for a psychiatric disability has not been established.  As such, the Veteran is not in receipt of service connection for psychiatric disability, service connection for migraines may not be granted as secondary to a psychiatric disability because the Veteran's current psychiatric disabilities are not service-connected disability.  Where the claimed primary disability is not service-connected, secondary service connection cannot be granted.  38 C.F.R. § 3.310 (2014).

With regard to direct service connection, the Board finds that the preponderance of the evidence is against a finding of a relationship of the Veteran's claimed migraines and his period of active service.  The Veteran's service medical records are absent of any report of headaches.  The first diagnosis and treatment for migraines was noted January 1988.  In that instance medical professionals assessed the Veteran's migraines secondary to his schizophrenia.  The in-service element is not met in this case.  

Although the Veteran contends that he has migraines related to his active service, he has submitted no competent evidence of such.  The Veteran's opinion is not competent evidence because, under the facts of this case, with no indication of migraines until years after service, whether the migraines are related to service not within the realm of knowledge of a non-expert, such as the Veteran.  

For the reasons discussed above, the Board concludes that the preponderance of evidence is against a finding that the Veteran's migraines had onset during or were caused by his active service.  Hence, his appeal as to this issue must be denied. There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for bilateral pes planus is granted.

Entitlement to service connection for a psychiatric disability to include schizophrenia, posttraumatic stress disorder (PTSD), and depression with anxiety is denied.

Entitlement to service connection for migraines is denied.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


